United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2331
Issued: June 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal from a June 7, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

The last merit decision in this case was issued on May 7, 2009. As appellant did not file this appeal within 180
days of the May 7, 2009 decision, the Board does not have jurisdiction over the merits of this case. See 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On June 13, 2006 appellant, then a 55-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right knee injury in the performance of
duty on June 1, 2006. He stated that he stepped out of a vehicle and hurt his right knee. OWCP
accepted the claim for right knee contusion and a torn right lateral meniscus. Appellant
underwent right knee surgery on March 1, 2007 and continued to receive compensation for wage
loss.
Appellant was referred to vocational rehabilitation services. By decision dated
August 27, 2008, OWCP reduced his compensation on the grounds that he could earn the wages
of a receptionist/information clerk. In a decision dated October 9, 2008, it vacated the
August 27, 2008 decision, finding that they failed to issue a preliminary notice of a proposed
reduction of compensation.
In a letter dated April 6, 2009, OWCP advised appellant that it proposed to reduce his
compensation for wage loss on the grounds that he had the capacity to earn wages of $380.76 a
week as a receptionist/information clerk. It indicated that appellant should submit evidence or
argument within 30 days. The letter was sent to appellant’s address of record.
On May 5, 2009 appellant submitted an undated letter, requesting that OWCP decline to
reduce his compensation. He stated that he was still in pain when he walked short distances, up
stairs, sitting with knees bent or riding distances.
By decision dated May 7, 2009, OWCP determined that appellant could earn wages of
$380.76 a week in the selected position of receptionist/information clerk. Appellant’s net
compensation was reduced to $1,058.00 every four weeks.
In a memorandum of telephone call dated September 9, 2009, appellant asked why his
compensation was reduced and why he was informed that a wage-earning capacity determination
was completed on May 7, 2009 and he should exercise appeal rights. He stated that he did not
receive a decision, and he was advised to submit a statement of his nonreceipt and a copy of the
decision would be mailed to him.
On February 3, 2010 the Office received treatment notes from Dr. Thad Broussard, an
attending orthopedic surgeon, covering the period February 20, 2008 to December 16, 2009. The
notes included a July 21, 2008 treatment note stating appellant was totally disabled.
A Form CA-110 memorandum dated May 18, 2010 indicated that appellant asserted he
did not receive the April 6 or May 7, 2009 letters. A letter from OWCP dated May 19, 2010
indicated that they had been unable to contact appellant by telephone, and a copy of the May 7,
2009 decision was being sent to him. On May 21, 2010 appellant submitted a March 31, 2010
note from Dr. Broussard, stating that appellant was disabled from his former occupation.
By letter dated and postmarked May 27, 2010, appellant requested reconsideration of the
May 7, 2009 decision.

2

In a decision dated June 7, 2010, OWCP found that appellant had submitted an untimely
application for reconsideration. It further denied the application on the grounds that it was
insufficient to establish clear evidence of error.3
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.4 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.5 There
is no time limitation for a request to modify a wage-earning capacity determination.6
ANALYSIS
OWCP issued a decision dated May 7, 2009 reducing appellant’s compensation pursuant
to 5 U.S.C. § 8115.7 Appellant’s May 27, 2010 letter and additional evidence was considered by
OWCP to be an untimely application for reconsideration of the May 7, 2009 decision.
Although appellant requested “reconsideration,” he submitted medical evidence on
disability for work, both before and after the May 7, 2009 wage-earning capacity determination.
As noted above, a claimant may request modification of a wage-earning capacity determination
on the grounds that the original determination was erroneous, as well as on the grounds that there
was a material change in the nature and extent of the injury-related condition. The Board has
held that, when a wage-earning capacity determination has been issued, and appellant submits
evidence with respect to disability for work, OWCP must evaluate the evidence to determine if a
modification of the wage-earning capacity is warranted.8
In this case, OWCP improperly characterized the evidence as an untimely application for
reconsideration. It was a request for modification of an existing wage-earning capacity

3

The Board notes the record also contains a September 2, 2010 decision suspending appellant’s compensation for
failure to accurately complete a (Form EN1032) regarding employment activity, dependents and receipt of other
benefits. Appellant did not request review of this decision, and the Board notes that appellant did submit a Form
EN1032 and the record indicates there was no interruption in compensation for wage-loss benefits.
4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

6

See W.W., Docket No. 09-1934 (issued February 24, 2010).

7

This section provides that if actual earnings do not fairly and reasonably represent wage-earning capacity, or if
the claimant has no earnings, the wage-earning capacity is determined with due regards to the nature of the injury,
the degree of physical impairment, the employee’s usual employment, age, qualifications for other employment,
availability of suitable employment and other factors that may affect his wage-earning capacity.
8

See J.J., Docket No. 10-1379 (issued March 4, 2011); see also L.C., Docket No. 10-827 (issued March 4, 2011);
W.W., supra note 5.

3

determination and OWCP should have issued an appropriate merit decision on the issue. The
case will be remanded to OWCP for an appropriate decision.
CONCLUSION
The Board finds that appellant submitted a request for modification of a wage-earning
capacity determination and the case is remanded for an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 7, 2010 is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: June 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

